Case 2:21-cr-00011-JPJ-PMS Document 1 Filed 06/15/21 Page 1 of 13 Pageid#: 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF VIRGINIA
                               BIG STONE GAP

UNITED STATES OF AMERICA                      )
                                              )      Case No.
             v.                               )
                                              )      Violations:
FARREN G. RICKETTS                            )
                                              )      18 U.S.C. § 371
                                              )      18 U.S.C. § 1349 / § 1341
                                              )      18 U.S.C. § 1028A


                                  INFORMATION

                                  INTRODUCTION

      The United States Attorney Charges that:

                   CARES Act and Pandemic Unemployment Benefits

      1. Unemployment Insurance (UI) is a state-federal program that provides

monetary benefits to eligible lawful workers. Although state workforce agencies

(SWAs) administer their respective UI programs, they must do so in accordance

with federal laws and regulations. UI payments (benefits) are intended to provide

temporary financial assistance to lawful workers who are unemployed through no

fault of their own. Each state sets its own additional requirements for eligibility,

benefit amounts, and length of time benefits can be paid. Generally, UI weekly

benefit amounts are based on a percentage of earnings over a base period. In

the Commonwealth of Virginia, the Virginia Employment Commission (VEC)

administers the UI program.



                                          1
USAO # 2021R00179
Case 2:21-cr-00011-JPJ-PMS Document 1 Filed 06/15/21 Page 2 of 13 Pageid#: 2




      2. On March 13, 2020, the President of the United States declared the

ongoing Coronavirus Disease (COVID-19) pandemic to be an emergency under

§501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act

(42 U.S.C §§ 5121-5207).

      3. On March 18, 2020, the President signed the Families First Coronavirus

Response Act (“FFCRA”) into law. The FFCRA provided additional flexibility for

state UI agencies and additional administrative funding to respond to the COVID-

19 pandemic. The Coronavirus Aid, Relief, and Economic Security (“CARES”)

Act was signed into law on March 27, 2020. The CARES Act expanded states’

ability to provide UI for many workers impacted by COVID-19, including for

workers who were not ordinarily eligible for UI benefits. The CARES Act provided

for three new UI programs: Pandemic Unemployment Assistance (“PUA”);

Federal Pandemic Unemployment Compensation (“FPUC”); and Pandemic

Emergency Unemployment Compensation (“PEUC”).

      4. The first program, PUA, provided for up to 39 weeks of benefits to

individuals who are self-employed, seeking part-time employment, or otherwise

did not qualify for regular UI or extended benefits under state or federal law or

PEUC (detailed further below). Coverage included individuals who had

exhausted all rights to regular UI benefits or extended benefits under state or

federal law or PEUC. Under the PUA provisions of the CARES Act, a person

who is a business owner, self-employed worker, independent contractor, or gig

worker can qualify for pandemic unemployment benefits administered by the

                                         2
USAO # 2021R00179
Case 2:21-cr-00011-JPJ-PMS Document 1 Filed 06/15/21 Page 3 of 13 Pageid#: 3




VEC if he/she previously performed such work in Virginia and is unemployed,

partially unemployed, unable to work, or unavailable to work due to a COVID-19

related reason. The eligible timeframe to receive PUA included weeks of

unemployment beginning on or after January 27, 2020 through December 31,

2020.

        5. The second program, PEUC, is a state-federal program that provided

for up to 13 weeks of benefits to individuals who had exhausted regular UI under

state or federal law, had no rights to regular UI under any other state or federal

law, were not receiving UI under the UI laws of Canada, and were otherwise able

to work, available for work, and actively seeking work. Under this program,

states must offer flexibility in meeting the “actively seeking work” requirement if

individuals are unable to search for work because of COVID-19, including

because of illness, quarantine, or movement restriction. The eligible timeframe

to receive PEUC included weeks of unemployment beginning after the respective

state established an agreement with the federal government through December

31, 2020. The earliest being April 5, 2020.

        6. The third program, FPUC, provided individuals who were collecting

regular UI, PEUC, PUA, and several other forms of benefits with an additional

$600 per week. The eligible timeframe to receive FPUC was from weeks of

unemployment beginning after the respective state had an established

agreement with the federal government through July 31, 2020. The earliest

being April 5, 2020.

                                          3
USAO # 2021R00179
Case 2:21-cr-00011-JPJ-PMS Document 1 Filed 06/15/21 Page 4 of 13 Pageid#: 4




      7. On August 8, 2020, after FPUC expired, the President signed a

Presidential Memorandum authorizing FEMA to use disaster relief funds

pursuant to Section 408 of the Stafford Act to provide supplemental payments for

lost wages to help ease the financial burden on individuals who were

unemployed as a result of COVID-19. The “Lost Wages Assistance Program”

(“LWAP”) served as a temporary measure to provide an additional $300 per

week via a total of $44 billion in FEMA funds. The period of assistance for LWAP

was August 1, 2020 to December 27, 2020.

      8. In total, more than $300 billion in additional federal funds for UI were

appropriated in 2020.

      9. The PUA, FPUC, and LWAP programs (collectively, “pandemic

unemployment benefits”) are administered by the various states, including the

Commonwealth of Virginia, but their benefits are funded by the federal

government. In order to receive pandemic benefits, an applicant must access a

website maintained and administered by the VEC and file a claim. Separate

claims are not filed for PUA, FPUC, and LWAP. Rather, a single claim for PUA,

if approved, resulted in an approved claim for the additional FPUC and LWAP

benefits as well.

      10.    Individuals are only eligible for pandemic unemployment benefits if

they are unemployed for reasons related to the COVID-19 pandemic and are

otherwise available to work and are seeking employment.

      11.    Once an applicant is at the website, the applicant is required to enter

                                         4
USAO # 2021R00179
Case 2:21-cr-00011-JPJ-PMS Document 1 Filed 06/15/21 Page 5 of 13 Pageid#: 5




personally identifiable information (PII) including name, date of birth, Social

Security Number, email address, phone number, and physical address. An

applicant is then required to answer a series of questions to determine eligibility

and payment amount. An applicant must then attest, under penalty of perjury,

that the information provided in the claim application is true and accurate.

      12.      Upon completion, the application is submitted to the VEC. If

approved, the applicant can choose whether to have the pandemic

unemployment benefits deposited directly into a bank account of their choosing,

or the funds can be loaded on a pre-paid debit card which is then shipped to the

applicant via United States Postal Service to the address listed on their

application.

      13.      The recipient of pandemic unemployment benefits receives a unique

Personal Identification Number (“PIN”) to access the VEC each week to re-certify

their unemployment status. Payments for pandemic unemployment benefits are

based on a seven-day period, from Sunday through Saturday. Thus, the benefits

recipient must certify every seven days that he or she: was ready, willing and

able to work each day; was seeking full time employment; did not refuse any job

offers or referrals; and had reported any employment during the week and the

gross pay or other payments received.

                                   The Conspiracy

      14. In April 2020, FARREN G. RICKETTS (RICKETTS) and her husband

developed a scheme and artifice to file fraudulent claims for pandemic

                                          5
USAO # 2021R00179
Case 2:21-cr-00011-JPJ-PMS Document 1 Filed 06/15/21 Page 6 of 13 Pageid#: 6




unemployment benefits via the VEC website. The scheme and artifice was to

submit claims for various individuals, including RICKETTS, her husband, and

others who were then known to be ineligible to receive pandemic unemployment

benefits by making materially false representations including, but not limited to:

that the applicant was unemployed as a result of COVID-19; using a fictitious

employer as the name of the last employer when the applicant became

unemployed due to COVID-19; that the applicant was ready, willing, and able to

work each day; and that the applicant was actively seeking full-time employment.

      15. Because pandemic unemployment benefits were paid on a weekly

basis, the scheme was a continuing scheme whereby RICKETTS and her co-

conspirators agreed and conspired to file weekly re-certifications for the claims

they submitted. In so doing, RICKETTS re-verified and re-certified the same

materially false representations and pretenses as stated herein for each claim

submitted, on numerous occasions as further detailed below.

      16. To effect the object of the conspiracy, RICKETTS and her husband

developed a business entity called “Ricketts Advisory, LLC” and advertised

services including assistance in filing pandemic unemployment claims.

RICKETTS applied for and received a Tax Preparer’s Identification Number from

the Internal Revenue Service and also registered her business as a limited

liability company (LLC) with the Virginia State Corporation Commission.

RICKETTS registered her business as an “economic consulting” entity, listing

herself as a 51% Chief Executive Member, and her husband as a 49% member.

                                         6
USAO # 2021R00179
Case 2:21-cr-00011-JPJ-PMS Document 1 Filed 06/15/21 Page 7 of 13 Pageid#: 7




      17. RICKETTS registered her business as operating out of her home in

Jonesville, Virginia, which is in the Western District of Virginia. At all relevant

times during this conspiracy, RICKETTS resided in Jonesville, Virginia and filed

all fraudulent claims from her home in Jonesville, Virginia.

                       Manner and Means of the Conspiracy

      18. In order to effect the object of the conspiracy, RICKETTS and her co-

conspirators undertook the following overt acts, as well as others not detailed

herein:

             a. RICKETTS first filed a fraudulent claim for pandemic

unemployment benefits on behalf of her husband on or about April 2, 2020. On

or about April 9, 2020, RICKETTS filed a fraudulent claim for pandemic

unemployment benefits on her own behalf. The filing of this fraudulent claim

resulted in at least $18,162.00 being paid to RICKETTS including PUA and

LWAP payments. At the time of the filings, neither RICKETTS nor her husband

was unemployed because of COVID-19; neither was eligible to receive pandemic

unemployment benefits.

             b.     Shortly after filing each claim, RICKETTS received from the

VEC via United States Post a monetary determination letter, PIN code, and

Mastercard debit card in each co-conspirator’s name shipped to a P.O. box in

Jonesville, Virginia. The P.O. box was the postal address used by RICKETTS on

the fraudulent applications. In order to continue to receive weekly pandemic

unemployment benefit deposits, RICKETTS made subsequent weekly re-

                                           7
USAO # 2021R00179
Case 2:21-cr-00011-JPJ-PMS Document 1 Filed 06/15/21 Page 8 of 13 Pageid#: 8




certifications for all fraudulent claims through the VEC website.

               c.   After RICKETTS and her husband began receiving pandemic

unemployment benefits, RICKETTS’ husband started bringing friends and

acquaintances to RICKETTS so that she could submit fraudulent claims for

pandemic unemployment benefits on their behalf.

               d.   RICKETTS’ husband encouraged RICKETTS to begin

charging a fee for the service of assisting others in filing fraudulent claims.

RICKETTS initially charged a one-time flat fee of $1,000.00 to clients seeking her

assistance with filing fraudulent claims. This fee increased to $2,000.00 per

client before eventually increasing to $3,000.00 per client. RICKETTS eventually

changed her business model to take 32% of the weekly benefits paid for every

client she assisted.

               e.   Between May 2020 and February 2021, RICKETTS filed more

than 100 fraudulent claims for pandemic unemployment benefits. For many of

these claims, RICKETTS created fraudulent documents to support the claims she

was filing, including fraudulent IRS Forms (1099-MISC) purporting to document

pre-COVID-19 employment income in the names of the respective applicants.

RICKETTS filed numerous other fraudulent claims in the names of prison

inmates who were unaware that she was using their personally identifiable

information.

               f.   In or about May 2020, a co-conspirator provided RICKETTS

several pages of names and personally identifiable information pertaining to state

                                          8
USAO # 2021R00179
Case 2:21-cr-00011-JPJ-PMS Document 1 Filed 06/15/21 Page 9 of 13 Pageid#: 9




inmates in various jail facilities in southwest Virginia and eastern Tennessee.

The co-conspirator represented to RICKETTS that the inmates were all

sentenced to long jail terms and would not know if she were to file fraudulent

claims in their names. RICKETTS then filed numerous fraudulent claims for

pandemic unemployment benefits in these individuals’ names, including a claim

for an individual identified as L.H.

             g.     Because each claim required weekly re-certifications to

continue receiving benefits, the conspiracy quickly became more than

RICKETTS could handle by herself. By August 2020, RICKETTS began hiring

employees for the purpose of managing and filing weekly certifications for the

fraudulent claims that were filed. In total, RICKETTS hired at least six

employees, requiring each to sign nondisclosure and confidentiality agreements.

Employees were paid for their services by cash and by access to pre-paid debit

cards that were issued by the VEC in the names of various claimants.

                                   CONCLUSION

      19. The aggregate actual loss for all fraudulent claims filed as part of

this conspiracy is not less than $669,124.00.




                                         9
USAO # 2021R00179
Case 2:21-cr-00011-JPJ-PMS Document 1 Filed 06/15/21 Page 10 of 13 Pageid#: 10




                                   COUNT ONE

                                  18 U.S.C. § 371

       (Conspiracy to Commit an Offense / Defraud the United States)

      The United States Attorney charges that:

      1. The Introduction is realleged and incorporated by reference.

      2. Between on or about April 1, 2020, and on or about February 28, 2021

in the Western District of Virginia and elsewhere, FARREN G. RICKETTS and

others knowingly and willfully conspired and agreed with each other to (1)

defraud the United States and (2) commit an offense against the United States,

to wit: file fraudulent claims for pandemic unemployment benefits as authorized

by, and administered through, federal law in violation of Title 18, United States

Code, §1040(a), such benefits being authorized, paid, and disbursed in

connection with the Coronavirus Disease (COVID-19) pandemic, an emergency

declaration under §501 of the Robert T. Stafford Disaster Relief and Emergency

Assistance Act.

      3. It was a part of the conspiracy that FARREN G. RICKETTS and her co-

conspirators submitted fraudulent claims for pandemic unemployment benefits in

order to receive funds to which they were not entitled.

      4. To effect the object of the conspiracy, FARREN G. RICKETTS and her

co-conspirators committed several acts, including but not limited to those acts

described in the Introduction to this Information.

      5. All in violation of Title 18, United States Code, § 371.

                                         10
USAO # 2021R00179
Case 2:21-cr-00011-JPJ-PMS Document 1 Filed 06/15/21 Page 11 of 13 Pageid#: 11




                                   COUNT TWO

                              18 U.S.C. § 1349/1341

                       (Conspiracy to Commit Mail Fraud)

      The United States Attorney charges that:

      1. The Introduction is realleged and incorporated by reference.

      2. Between on or about April 1, 2020, and on or about February 28, 2021

in the Western District of Virginia and elsewhere, FARREN G. RICKETTS and

others knowingly conspired with each other to commit mail fraud of benefits

authorized by, disbursed, and paid in connection with a presidentially declared

major disaster or emergency as defined by section 102 of the Robert T. Stafford

Disaster Relief and Emergency Assistance Act (42. U.S.C. § 5122 et. seq.), in

violation of Title 18, United States Code, §1341, that is, having devised and

intending to devise a scheme and artifice to defraud and to obtain money and

property by means of materially false and fraudulent pretenses and

representations, and for the purpose of attempting to execute, and executing

such scheme and artifice, received a matter or thing, to wit: government debit

cards and monetary determination letters, that were sent and delivered by the

United States Postal Service.

      3. To effect the object of the conspiracy, FARREN G. RICKETTS and her

co-conspirators committed several acts, including but not limited to, the acts

described in the Introduction to this Information.

      4. All in violation of Title 18, United States Code, § 1349 and § 1341.

                                         11
USAO # 2021R00179
Case 2:21-cr-00011-JPJ-PMS Document 1 Filed 06/15/21 Page 12 of 13 Pageid#: 12




                                   COUNT THREE

                                  18 U.S.C § 1028A

                              (Aggravated Identity Theft)

      1. The Introduction is realleged and incorporated by reference.

      2. On or about August 27, 2020, in the Western District of Virginia,

FARREN G. RICKETTS and others knowingly used, without lawful authority, a

means of identification of another person during and in relation to a felony

violation enumerated in 18 U.S.C. § 1028A(c), to wit: 18 U.S.C. § 1040 and 18

U.S.C. § 1341, knowing that the means of identification belonged to another

actual person, to wit: L.H.

      3. All in violation of 18 U.S.C. § 1028A(a)(1).

                              NOTICE OF FORFEITURE

      1.      Upon conviction of one or more of the felony offenses alleged in this

Indictment, defendant shall forfeit to the United States:

           a. any property, real or personal, which constitutes or is derived
              from proceeds traceable to said offenses, pursuant to 18
              U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461.

           b. Edit and/or add forfeiture provisions based on SUA to be
              obtained from draft indictment.

      2.      If any of the above-described forfeitable property, as a result of any

act or omission of the defendant:

           a. cannot be located upon the exercise of due diligence;
           b. has been transferred or sold to, or deposited with a third
              person;
           c. has been placed beyond the jurisdiction of the Court;

                                          12
USAO # 2021R00179
Case 2:21-cr-00011-JPJ-PMS Document 1 Filed 06/15/21 Page 13 of 13 Pageid#: 13




          d. has been substantially diminished in value; or
          e. has been commingled with other property which cannot be
                     subdivided without difficulty;

it is the intent of the United States to seek forfeiture of any other property of the

defendant up to the value of the above-described forfeitable property, pursuant to

21 U.S.C. § 853(p).



DATE: 6/14/2021




FOR_________________________
DANIEL P. BUBAR
Acting United States Attorney




                                          13
USAO # 2021R00179
